Title: Editorial Note
From: 
To: 


            On or about 13 Aug. 1817 Jefferson set out from Poplar Forest to visit Natural Bridge with his granddaughters Ellen W. Randolph (Coolidge) and Cornelia J. Randolph. Jefferson had most recently visited his Rockbridge County possession in 1815 with his friends  José Corrêa da Serra and Francis W. Gilmer. On that occasion Jefferson measured the latitude of Natural Bridge. About the time of the present visit he briefly revised his description of the rock formation in his personal copy of Notes on the State of Virginia. He added in a note dated 16 Aug. 1817 that his original description needed to be corrected because it was based on a faulty memory that mountains could be viewed in both directions from the nearby fissure rather than from the base of the arch itself. Jefferson otherwise left little written comment on this family trip. The letters of Ellen and Cornelia Randolph extracted and printed below are therefore an important source for details of the visit and the subsequent activities of Jefferson and his granddaughters after their return to Poplar Forest   about 17 Aug. (MBJames A. Bear Jr. and Lucia C. Stanton, eds., Jefferson’s Memorandum Books: Accounts, with Legal Records and Miscellany, 1767–1826, 1997, The Papers of Thomas Jefferson, Second Series, 1:liv, 2:1337; Jefferson, Notes on the State of Virginia [London, 1787; Sowerby,E. Millicent Sowerby, comp., Catalogue of the Library of Thomas Jefferson, 1952–59, 5 vols. no. 4167; Poor, Jefferson’s LibraryNathaniel P. Poor, Catalogue. President Jefferson’s Library, 1829 , 7 [no. 365]; TJ’s copy in ViU, with small sheet containing TJ’s revisions to his description of Natural Bridge and his 16 Aug. 1817 note explaining the changes tipped in between pp. 34 and 35]). An image of Natural Bridge is reproduced elsewhere in this volume.
          